Citation Nr: 0305005	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  99-11 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to shortening of the left leg under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and D.H.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to January 
1960.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 in November 1996.

3.  The two inch shortening of the left leg was a necessary 
consequence of the left femur fracture due to gunshot wound, 
and the plate and screw required to provide stability.  

4.  The appeal does not involve a question of medial 
complexity or controversy.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for disability residual to treatment received at a VA 
facility for fracture of the left femur due to gunshot wound 
have not been met.  U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.358 (1996).

2.  An independent medial expert's opinion is not warranted.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.) 

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the May 1999 Statement of the Case (SOC), and 
the December 2002 Supplemental Statement of the Case (SSOC), 
the veteran was provided notice of the information, medical 
evidence or lay evidence necessary to substantiate the claim 
on appeal.  The SOC and subsequent SSOC also notified the 
veteran of the pertinent laws and regulations, as well as his 
due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, a report of 
VA examination and numerous VA treatment records.  The RO 
completed the development ordered in the Board's October 2000 
remand.  In this regard, the Board notes that associated with 
the claims file are records regarding VA hospitalizations of 
the veteran at the VA Medical Center in Dallas, Texas from 
October 16 to November 3, 1981, and February 1983.  No 
outstanding evidence has been identified.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in June 
2002.  This letter not only explained in plain language what 
evidence was needed to substantiate the claim, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

VA medical records show that the veteran was treated for a 
self-inflicted gunshot wound to the left supracondyle of the 
distal femur involving a shattering type injury to the bone.  
He was hospitalized from May 21 to July 10, 1981.  The 
fracture was treated with traction but developed valgus.  It 
was noted that he had had approximately one or two cm. of 
shortening.  Corrective osteotomy was performed during 
hospitalization from October 16 to November 3, 1981.  During 
this hospitalization the valgus was corrected and a plate a 
screws were used to reinforce the distal femur.  In January 
1983, the veteran was seen for complaints of pain in the left 
knee area, wanting to move up his orthopedics appointment to 
have the steel plate taken out.  The plate and screws were 
removed during a hospitalization from February 3 to February 
25, 1986.  The procedure was accomplished without 
complication.  

VA examination in September 1997 showed the veteran's history 
of his shattering-type gunshot wound to the distal third of 
the left femur in 1981, with open reduction and plating 
performed and subsequent hardware removal.  His history was 
also significant for gunshot wound to the head in 1976 that 
left him with a right pareses.  The veteran currently had 
occasional pain to the leg but no real difficulties.  On 
examination, he walked with a marked limp from his right 
hemiparesis.  The examiner was unable to distinguish a limp 
of the left side due to the right leg impairment.  There was 
some loss of muscle on the left thigh and a 30 cm scar on the 
lateral aspect.  He had 90 degrees of flexion in the left 
knee and 0 degrees of extension.  The measurements of the 
left leg from the anterior superior spine to the lateral 
malleolus was 36 inches, the right measured 38 inches.  X-ray 
showed solid healed distal femoral shaft fracture due to 
gunshot wound, with unremarkable alignment.  The examiner 
opined that the two inch shortening was the result of the 
fracture and not of improper treatment.  

In August 1998, the veteran testified that he was having no 
problems with his left leg prior to the surgery, and that he 
had been told he would have only about a 10 percent 
shortening of the leg.  He also stated that before the plate 
was removed in 1983 his limp was not as severe, and that now 
his balance was so affected that he occasionally had to use a 
cane to avoid falling.  He did state that before he had the 
injury and surgery on his left leg, he walked and slung his 
right leg in what he called a "Chester walk".  See August 
1998 hearing transcript.  

Analysis

The veteran claims that shortening of his left leg is the 
result of VA treatment for fracture of his left femur due to 
gunshot wound.  

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  The new version 
includes the requirement of fault, requiring that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or that an event not reasonably be 
foreseeable.  However, the veteran's claim has been pending 
since before the change in the law.  Since the new law is 
much less favorable to the appellant, it does not apply in 
the instant case.  VAOPGCPREC 40-97.

Under the applicable version of the law, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical, or 
surgical treatment, or examination, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (2000).  The applicable regulation 
further provides that, in determining whether additional 
disability resulted from a disease, injury or an aggravation 
of an existing disease or injury suffered as a result of VA 
hospitalization, medical, or surgical treatment, or 
examination, it is necessary to show that additional 
disability is actually the result of such disease, injury or 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  Furthermore, compensation will not 
be payable for the continuance or natural progress of the 
disease or injury for which the treatment was authorized, and 
will not be payable for the necessary consequences of medical 
or surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358 (2000).

In this case, the September 1997 VA examiner concluded that 
the two inch shortening of the veteran's left leg was the 
result of the fracture and not any improper treatment by VA.  
In addition, the veteran, himself, admits that he was 
informed that there could be shortening of the left leg to as 
much as 10 percent.  The shortening that occurred in this 
instance was 5 percent.  As such, the shortening clearly was 
a necessary consequence of proper treatment for the left 
femur fracture.  The veteran has not provided any medical 
opinion to the contrary.  His own testimony is not sufficient 
in this regard since he is not trained in medicine and is not 
competent to testify as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board 
concludes that the evidence is insufficient to establish that 
the veteran sustained additional disability as a result of VA 
medical treatment for fracture of the left femur due to 
gunshot wound.  Accordingly, it follows that he is not 
entitled to VA disability compensation for additional 
disability under the provisions of 38 U.S.C.A. § 1151.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

The Board has considered the request for an opinion by an 
independent medical expert; however, in view of the above 
discussion, the Board does not believe that such an opinion 
is necessary for an equitable disposition of the matter under 
consideration in this case as a question of medical 
controversy or complexity is simply not presented.  38 
U.S.C.A. § 7109; 38 C.F.R. §§ 3.328, 20.901.  


ORDER

Entitlement to shortening of the left leg under 38 U.S.C.A. 
§ 1151 is denied.  




	                        
____________________________________________
	RICHARD B. FRANK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

